Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
STATEMENT OF REASONS FOR ALLOWANCE

	In claim 51, the recitation of “wherein facing in a direction of the transmission, the second section of the double-acting step piston ends in a buffer chamber for a working gas of the hot air engine, wherein at least part of a sealing element that seals off a conduit between the buffer chamber and the transmission chamber for the piston rod is arranged on the inside of the double-acting step piston” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 51, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claim 51 and its dependent claims are allowable.  The closest reference is the primary reference from the previous Office Action, US 2567637 (Brey), that discloses the overall system including Stirling engine with double-acting step pistons and linkages (note the 103 rejection in the previous Office Action) without the recitation noted above.  It would not have been obvious to modify Brey to come up with the claimed invention without impermissible hindsight reconstruction.




Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
8/24/2021